 1                                                                                                       O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11   LOVADA WORKMAN,                                     Case No. 2:17-cv-04515-ODW (SSx)
12                         Plaintiff,
13          v.                                           ORDER DENYING DEFENDANT’S
                                                         MOTION FOR ATTORNEY FEES
14   DEARBORN NATIONAL LIFE                              AND NON-TAXABLE COSTS
15   INSURANCE COMPANY,                                  WITHOUT PREJUDICE [59]
16                         Defendants.
17
18          Following the Court’s entry of judgment (ECF No. 58), Defendant moved to
19   recover their attorneys’ fees.         (See Def.’s Mot. for Att’y Fees, ECF No. 59.)
20   Subsequently, Plaintiff filed a notice of appeal to the Ninth Circuit (ECF No. 61).1
21          When an appeal on the merits is filed, a district court has discretion to rule on a
22   claim for fees, defer its ruling on the motion, or deny the motion without prejudice
23   and direct a new filing period for filing after the claim has been resolved. Fed. R. Civ.
24   P. 54(d)(2), Advisory Committee Notes (1993 Amendment); Dufour v. Allen,
25   No. 2:14-cv-5616 CA (SSx), 2015 WL 12819170, at *2 (C.D. Cal. Jan. 26, 2015)
26   (“[A] district court has the discretion to defer consideration of an attorneys’ fee
27
28   1
      After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1   motion until resolution of the underlying case’s appeal.”). “Particularly if the claim
 2   for fees involves substantial issues or is likely to be affected by the appellate decision,
 3   the district court may prefer to defer consideration of the claim for fees until after the
 4   appeal is resolved.”      Fed. R. Civ. P. 58, Advisory Committee Notes (1993
 5   Amendment). “District courts have exercised their discretion to defer ruling on a
 6   motion for attorneys’ fees, or to deny the motion without prejudice to being renewed
 7   following disposition of the appeal.”      Pacing Techs., LLC v. Garmin Int’l, Inc.,
 8   No. 12-cv-1067-BEN (JLB), 2014 WL 2872219, at *2 (S.D. Cal. June 24, 2014).
 9         Given the nature of Plaintiff’s appeal, and upon consideration of Defendant’s
10   Motions for Attorney Fees (ECF No. 59), the Court DENIES WITHOUT
11   PREJUDICE Defendant’s Motion. If appropriate, Parties may renew their motions
12   within 30 days of the entry of the Ninth Circuit’s Mandate on the pending
13   appeal.
14
15   IT IS SO ORDERED.
16
17         March 3, 2020
18                                           ____________________________________
19                                                     OTIS D. WRIGHT, II
                                             UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28




                                                  2
